Citation Nr: 1451975	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a service connection claim for endometriosis has been received.

2.  Entitlement to service connection for endometriosis, to include as secondary to endocervicitis.

3.  Entitlement to service connection for hysterectomy with left salpingectomy to include claim for pelvic symptoms, right and  left side, claimed as secondary to endometriosis and/or endocervicitis.

4.  Entitlement to service connection for gastritis, claimed as secondary to endometriosis and/or endocervicitis.

5.  Entitlement to service connection for blood clots, claimed as s secondary to endometriosis and/or endocervicitis.

6.  Entitlement to an increased (compensable) rating for acne and dermatitis with a history of tinea corpus/tinea cruris.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to May 1997. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO continued a noncompensable rating for acne and dermatitis with a history of tinea corpus/tinea cruris.  The Veteran filed a notice of disagreement in March 2011.  A Statement of the Case was issued in December 2011 and the Veteran perfected the appeal with the filing of a substantive appeal in February 2012. 

This appeal to the Board also arises from a September 2011 rating decision in which the RO determined that new and material evidence was not received to reopen a service connection claim for endometriosis, and denied service connection for hysterectomy with left salpingectomy, to include residual pelvic symptoms on the  right and left sides, gastritis, and blood clots, each claimed as secondary to endometriosis and/or endocervicitis.  The Veteran filed a notice of disagreement in October 2012.  A Statement of the Case was issued in November 2013 and the Veteran perfected the appeal with the filing of a substantive appeal(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014. 

In the September 2011 rating action, a service connection claim for hypertension was also denied, based on a failure to present new and material evidence.  However, this claim was granted on the merits in a rating action of November 2013.  As that matter has been fully and favorably resolved, it is no longer in appellate status before the Board and need not be addressed herein. 

In May 2013, the Veteran presented testimony relating to the increased rating claim only, during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran indicated that she did not want another Board hearing to address the service connection issues.

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The records contained in the Virtual VA and VBMS files include rating decisions issued in August and November 2013, which did not address any of the issues on appeal.  

The Board's decision on  the request to reopen the previously denied service connection claim for endometriosis is set forth below.  The reopened claim for service connection endometriosis (on the merits), along with the service connection  claims for hysterectomy with left salpingectomy to include claim for pelvic symptoms, left and right side; gastritis, and blood clots, each claimed  as secondary to endometriosis and/or endocervicitis, and the claim for an increased (compensable) rating for acne and dermatitis, with a history of tinea corpus/tinea cruris, are addressed in the remand following the order; these matters are hereby remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  In an April 2009 decision, the RO continued the denial of service connection for endometriosis, based on failure to present new and material evidence; although notified of the denial and appellate rights also in April 2009, the Veteran did not appeal the denial, and no other pertinent exception to finality applies.

2.  New evidence added to the record since the April 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for endometriosis, and, when considered along with other evidence of record, provides a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision continuing the denial of service connection for endometriosis, based on failure to present new and material evidence, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103(2014).
2.  New and material evidence has been received to reopen the service connection claim for endometriosis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § , 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the matter adjudicated herein, the Board finds that all notification and development actions needed to fairly adjudicate such matter have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Historically, the RO denied an original service connection claim for endometriosis in a January 2007 rating action, reasoning that endometriosis was not diagnosed during service and that endometriosis diagnosed post-service was not in any way etiologically linked to service.  The Veteran was advised of the denial of the claim in January 2007 correspondence; she did not appeal the decision and it became final.  

The evidence on file at the time of the January 2007 rating decision consisted of STRs which were negative for a diagnosis of endometriosis.  Post-service records include a November 2001 report reflecting that endometriosis was diagnosed by exploratory laparoscopy.  Indications for the testing included the Veteran's reports of a 2 year history of left lower quadrant abdominal pain.  

In November 2008, the Veteran filed a request to reopen the claim.  In a November 2008 duty to assist letter, she was advised that the claim had been denied in a prior final rating decision of January 2007, and that new and material evidence was required to reopen the claim. 

In an April 2009 rating action, the claim was again considered based on additional evidence was added to the file in December 2008, consisting of private medical records of July 2008, showing that the Veteran continued to complain of endometriosis for which she sought treatment.  In the April 2009 rating decision, the denial of the claim was confirmed and continued, as it was again determined that no new and material evidence had been presented.  The Veteran was advised of the denial of the claim and of her appellate rights in April 2009 correspondence.

In June 2010, the Veteran filed a service connection claim for a pelvic condition which was also construed as an application to reopen the service connection claim for endometriosis.  Statements from the Veteran and her mother were provided attesting to the Veteran's complaints of pelvic pain in service and the subsequent diagnosis of endometriosis.  

In support of the claim, she again presented private medical records of 2001 diagnosing endometriosis.  Also added to the file were VA records of May 2010 reflecting that the Veteran underwent laparoscopic assisted vaginal hysterectomy with left salpingectomy, due to pre-operative diagnoses of pelvic pain and endometriosis.  

A VA gynecology examination was conducted in October 2010 to address whether endometriosis was etiologically related to service-connected endocervicitis.  Endometriosis and chronic pelvic pain status post hysterectomy and left salpingectomy, were diagnosed.  The examiner explained that the Veteran was service-connected for endocervicitis, related to issues with abnormal PAP smears, noting that this was an inflammatory condition affecting the mucous lining of the cervix.  In contrast, it was explained that endometriosis occurs when endometrial cells appear and flourish in areas outside of the uterus and the two conditions were separate issues.  It was noted that these two conditions were separate.  The examiner opined that there was no evidence of endometriosis during active service, or until 2001.  It was further opined that hysterectomy with left salpingectomy was unrelated to endocervicitis.  

The file also contains a November 2012 private medical opinion from Dr. D. F. of the Waverly Family Practice to the effect that upon review of the medical records, endometriosis/pelvic pain, is more likely than not linked to military service.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

With respect to requests to reopen filed after August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1. 

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record. 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

In this case, the original denial of the claim in January 2007 was based findings that endometriosis was not diagnosed during service and that endometriosis diagnosed post-service was not in any way etiologically linked to service.  The April 2009 rating action, in which the RO determined that no new and material evidence had been presented with which to reopen the claim, was essentially denied based on the same reasoning. 

Although notified of the denial later in April 2009, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b)(c).  Hence, the April 2009 denial of service connection for endometriosis is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156). 

Thus, the critical inquiry involves whether new evidence has been received since the final April 2009 rating action addressing the initial threshold material matter of whether endometriosis was either incurred in/or during service or is otherwise etiologically related to service or a service-connected condition.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

In this regard, subsequent to the April 2009 rating action, additional evidence has been associated with the claims file which is both new and material with regard to the Veteran's endometriosis claim.  In this regard, added to the file is a November 2012 private medical opinion from Dr. D. F. of the Waverly Family Practice to the effect that upon review of the medical records, endometriosis/pelvic pain, is more likely than not linked to military service.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Essentially, the aforementioned new evidence added to the record pertains to the material issue of whether an etiological relationship exists between endometriosis and service, indicating the possibility of such a nexus.  As such, the additional evidence summarized above and received since the April 2009 rating decision, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, presuming its credibility, this evidence, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the service connection claim for endometriosis.  See 38 U.S.C.A. § 5108.  



ORDER

As new and material to reopen a claim for service connection for endometriosis has been received, to this limited extent, the appeal is granted,  


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claims remaining on appeal is warranted.

In conjunction with the reopened claim for service connection for endometriosis, the Board finds that further development is necessary.  In this regard, having reopened the service connection claim for endometriosis does not end the Board's inquiry.  Rather, it now places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994). 

At that point, the file contains two medical opinions regarding the etiological relationship between the Veteran's claimed endometriosis and service.  In October 2010, a VA examiner opined that there was no evidence of endometriosis during active service, or until 2001, essentially finding that this condition was not incurred in service and further finding that it was unrelated to service-connected endocervicitis.  Also on file is a November 2012 private medical opinion from Dr. D. F. of the Waverly Family Practice to the effect that upon review of the medical records, endometriosis/pelvic pain, is more likely than not linked to military service.  

At this point a medical opinion which comprehensively takes into account these opinions and the lay and clinical of record and addresses the critical matters of whether endometriosis was incurred in service; is otherwise etiologically related to service; or was caused or aggravated by service-connected endocervicitis is required.  Accordingly, on remand, an examination will be ordered and the examiner will be asked to address the aforementioned matters.  

The Veteran also contends that service connection is warranted for blood clotting, gastritis, and hysterectomy with left salpingectomy to include claim for pelvic symptoms, right and left side, each claimed as  secondary to endometriosis or endocervicitis.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  As mentioned, service connection has not been established for endometriosis as this claim has not yet been addressed on the merits, but has been established for endocervicitis.  The Board finds that it would be helpful to have the examiner comment on these matters, as well.

As regards the claim for  a compensable rating for acne and dermatitis, with a history of tinea corpus and tinea cruris, during the  May 2013 hearing, the Veteran indicated that her skin condition had become worse than when last evaluated by VA in April 2011.  She indicated that previously, acne was mostly in the facial area, but now, it was also on her chest and legs.  She stated that dermatitis had been present on her arms, and was now also on her legs.  She also mentioned having symptoms of eczema.  The transcript also reflects that she believed the 2011 VA examination to be inadequate, as the examiner looked at her face and arms, but not her back and legs. 

It has in fact now been more than 3 years since the Veteran's skin condition has been comprehensively evaluated by VA.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, given the amount of time which has passed since a comprehensive examination of the sinuses has been conducted, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's skin condition, would prove helpful in adjudicating the merits of the increased rating claim.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In ordering the examination, the Board will request an opinion regarding whether eczema is part and parcel of the service-connected skin condition, or a separate disorder with independent symptoms. 

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of one or more claim(s).  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the above-noted examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the Board observes that it appears that the Veteran receives regular treatment through VA.  A review of the paper and virtual VA file reflects that the Veteran's VA/CAPRI records current to November 2013, were considered in conjunction with the most recent adjudication of the service connection claims occurring in November 2013.  However, VA treatment reports current only to November 2011 were considered in conjunction with the most recent adjudication of the increased rating claim occurring in December 2011.  Hence, it appears that more recent VA records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462,466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain (and ultimately consider) all outstanding, pertinent VA records of evaluation hospitalization, and/or treatment of the Veteran from December 2011 forward (skin condition) and November 2013 forward (service connection claims), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal.  The AOJ's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJs adjudication of each claim should include consideration of all evidence added to the record since the last adjudication of the claim.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent VA records of evaluation, hospitalization, and/or treatment of the Veteran from December 2011 forward (skin condition) and November 2013 forward (service connection claims).  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private (non-VA) medical records. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified evidence, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA gynecology examination, by an appropriate physician, to  determine the current nature and etiology of her endometriosis, as well as claimed secondary conditions of blood clotting, gastritis, and hysterectomy with left salpingectomy.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the opinion should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner is asked to provide opinion addressing the following 

a)  Confirm whether a diagnosis of endometriosis is supported, describing the symptomatology associated with the diagnosed disorder to the extent possible.  If that diagnosis is not supported, the examiner should explain why. 

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence to include the October 2010 VA examination report and November 2012 medical report from the Waverly Family Practice, opine as to whether it is at least as likely as not (a 50 percent or greater probability  that the Veteran's currently claimed endometriosis (1) had its onset during service, or is otherwise medically related to service, to include symptoms of pelvic pain in service); or, if not (2)(i) was caused or (ii) is aggravated by service-connected endocervitis.  

b) Comment on whether conditions claimed as blood clotting and gastritis are present on examination, and whether they represent chronic/recurrent or acute/resolved manifestations of disability.     

For each such diagnosed disability, opine whether it is at least as likely as not (a 50 percent or greater p probability, that the disability (1) was caused or (2) is aggravated (worsened beyond natural progression), by service-connected endocervicitis and/or by endometriosis (identifying which condition(s)),  to include medication prescribed to treat the disability(ies).  

c) With respect to hysterectomy with left salpingectomy, claimed to result in pelvic symptoms (to include pain), right and left side, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability), that the disability (1) was caused or (2) is aggravated (worsened beyond natural progression), by service-connected endocervicitis and/or by endometriosis (identifying which condition(s)),  to include medication prescribed to treat the disability(ies).  

In addressing each of the above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within her personal knowledge, such as her history and types of symptoms and her lay reports should be considered, to the extent made, in formulating the requested opinions.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, to determine the current nature and etiology of her service-connected skin disorder, characterized as acne and dermatitis, with a history of tinea corpus/tinea cruris.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the opinion should reflect consideration of the Veteran's documented medical history and assertions.  

The physician is asked to address the following: 

a) Clearly identify all current disability(ies) of the skin, to include eczema.  

b) For each such diagnosed disorder other than from the already service-connected acne and dermatitis with a history of tinea corpus/tinea cruris, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service-to include skin problems noted therein.  

In rendering the requested opinion, the physician should specifically consider and discuss, as applicable, the in-and post-service treatment records, the Veteran's contentions, findings made on VA skin examination of April 2011, and the November 2012 private report from the Waverly Family Practice.  

The examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within her personal knowledge, such as her history and types of symptoms and her lay reports should be considered, to the extent made, in formulating the requested opinions.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  

c)  For any current skin disorder deemed not service-related, the examiner should indicate whether it is possible to distinguish the manifestations of such disorder from the service-connected skin disability(ies). 

d) With respect to the manifestations of all identified skin disorder(s) found to be service-related and those which cannot be distinguished, render findings responsive to the applicable criteria for rating skin disability as dermatitis or eczema, specifically identifying the percentage of the entire body, and the percentage of the exposed areas affected.  

Identify areas of the body where acne is present and address whether acne is deep or superficial in those areas.  Indicate whether acne affects less than 40 percent, or 40 percent or more, of the face and neck.  

Clearly indicate whether the use of systemic therapy such as corticosteroids or other immunosuppressive drugs is or has been required for the skin condition, and, if so, the total duration of such use during the prior 12-month period.  If any aspect of the skin disability causes limitation of function of an affected part, the examiner should describe such limitation, as appropriate.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


